DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 55-78 are pending and have been examined in this Office action.  Claims 1-54 haven been previously canceled.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Drawings
The drawings are objected to because they appear to contain drawings other than black and white line drawings and are listed as such in the record.  It appears that the drawings have gray shading in icons and box outlines.  See MPEP 608.02.V for drawing requirements.  The examiner recommends correcting the drawings to be black and white line drawings and, then, resubmitting all drawings to ensure each drawing is correctly labeled as a black and white line drawing in the record.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 68 is objected to because of the following informalities:  claim 68 recites “a communicate rate”, which should probably be “a communication rate”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the data unit" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which data unit this limitation is referring to. The Office recommends “each data unit”.  
Claim 55 recites the limitation "data units" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the data units”.  
Claim 55 recites the limitation "a category" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation 
 Claim(s) 56-76 is(are) rejected because they depend on claim 55 and fail to cure the deficiency(ies) above.  
Claim 56 recites the limitations "a first stream of data" and “at least one second stream of data” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.  It is indefinite if these are new limitations or intended to refer back to a previous recitation. 
The claims are inconsistent when referring back to previous steps such that they are indefinite if they are referring to previous steps or new steps.  For example, claim 59 recites “wherein generating the at least one edited stream of data further comprises”, while claim 60 recites “wherein identifying a change to be made to a data unit comprises”.  Consistent use of a/the should be used and the Office recommends “the” for referring back to previous steps, i.e., claim 60 should read “wherein identifying the change to be made to the data unit comprises”.  Applicant is requested to review all of the claims to ensure consistent references to previous steps are used.  
Claim 62 recites the limitation "a data unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 66 recites the limitation "an edited data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 76 recites the limitation "a motor vehicle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. 
Claim 77 recites the limitation "the data unit" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which data unit this limitation is referring to. The Office recommends “each data unit”.  
Claim 77 recites the limitation "data units" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the data units”.  
Claim 77 recites the limitation "a category" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the category”.
Claim 78 recites the limitation "the at least one processor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 78 recites the limitation "the data unit" in line 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite which data unit this limitation is referring to. The Office recommends “each data unit”.  
Claim 78 recites the limitation "data units" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the data units”.
Claim 78 recites the limitation "a category" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  It is indefinite if this is a new limitation or intended to refer back to a previous recitation. The Office recommends “the category”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-66 and 72-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0338855 to Mason et al.
As per claim 1, Mason discloses an apparatus (Mason; At least paragraph(s) the abstract) comprising:
at least one processor (Mason; At least paragraph(s) 4); and
at least one storage medium having encoded thereon executable instructions that, when executed by the at least one processor, cause the at least one processor to carry out a method of analyzing telematics data (Mason; At least paragraph(s) 4), the method comprising:
processing a stream of the telematics data, the stream comprising data units of telematics data of multiple categories (Mason; At least paragraph(s) 24 and 25):
for the data units of the stream of the telematics data, determining a category of the data unit and, based on the category for each data unit, segregating data units of 
generating at least one edited stream of data from the at least one second stream of data, wherein generating the at least one edited stream of data comprises, for each data unit of the at least one second stream of data:
identifying a change to be made to the data unit based at least in part on a category of the data unit,
generating an edited data unit at least in part by making the change to the data unit; and
outputting the edited data unit in the at least one edited stream of data (Mason; the above limitations are disclosed in at least paragraph(s) 42-44; the data received is either used directly, e.g., odometer readings, or edited, e.g., distance from GPS measurements, based on the category); and 
generating a processed stream of telematics data by combining data units of the first stream of data with data units of the at least one edited stream of data (Mason; At least paragraph(s) 69).
As per claim 56, Mason discloses wherein segregating the data units of the stream into the first stream of data and the at least one second stream of data comprises segregating the data units of the stream into a first stream of data to which no changes are to be made and at least one second stream of data to which at least one change is to be made (Mason; At least paragraph(s) 42-44).
As per claim 57, Mason discloses wherein the first stream of data is a stream of preserve data and the at least one second stream of data is at least one stream of alter data (Mason; At least paragraph(s) 42-44).
As per claim 58, Mason discloses wherein: generating the at least one edited stream of data comprises generating a stream of amended data (Mason; At least paragraph(s) 67; for example, some of the data can be amended to other forms, such as position/distance data to speed data); and
generating the processed stream of telematics data comprises combining data units of the stream of preserve data with data units of the stream of amended data (Mason; At least paragraph(s) 69).
As per claim 59, Mason discloses wherein generating the at least one edited stream of data further comprises:
generating a stream of augment data (Mason; At least paragraph(s) 30, 43, and 67, for example, speed data can be determined by GPS positions and mapping information);
generating a stream of translate data (Mason; At least paragraph(s) 43 and 67, for example, speed data can be determined from odometer measurements); and
generating the stream of amended data from the stream of augment data and the stream of translate data (Mason; At least paragraph(s) 44).
As per claim 60, Mason discloses wherein identifying a change to be made to a data unit comprises determining, based at least in part on the category of the data unit, whether the data unit is to be edited to supplement data of the data unit with supplemental data and/or whether data of the data unit is to be replaced with alternative 
As per claim 61, Mason discloses wherein: determining whether data of the data unit is to be replaced with alternative data comprises determining whether data of the data unit is to be translated from a first form to a second form (Mason; At least paragraph(s) 30);
generating an edited data unit at least in part by making the change comprises, in response to determining that data of the data unit is to be translated from a first form to a second form, determining alternative data of the second form based at least in part on data of the data unit in the first form (Mason; At least paragraph(s) 30); and
outputting the edited data unit comprises outputting a data unit comprising the alternative data of the second form (Mason; At least paragraph(s) 29 and 30).
As per claim 62, Mason discloses wherein outputting the data unit comprising the alternative data of the second form comprises outputting a data unit comprising the alternative data in the second form and not comprising the data in the first form (Mason; At least paragraph(s) 29 and 30).
As per claim 63, Mason discloses wherein the alternative data of the second form has a same meaning as the data in the first form (Mason; At least paragraph(s) 29 and 30).
As per claim 64, Mason discloses wherein: the first form is a machine-readable form;
the second form is a human-readable form; and

As per claim 65, Mason discloses identifying a change to be made to a data unit comprises determining a translation to be performed based on the category of the data unit; and
generating an edited data unit comprises performing the translation on the data of the data unit in the first form to generate the alternative data of the second form (Mason; At least paragraph(s) 37, 38, and 51).
As per claim 66, Mason discloses wherein generating an edited data unit at least in part by making the change comprises, in response to determining that the data unit is to be edited to supplement data of the data unit with supplemental data:
determining the supplemental data based at least in part on the category of the data unit and/or on data of the data unit; and
generating an edited data unit by adding to the data unit the supplemental data (Mason; At least paragraph(s) 67 and 68).
As per claim 72, Mason discloses wherein determining a category of the data unit comprises determining a classification of data of the data unit (Mason; At least paragraph(s) 30, 42, and 66; the data is classified into categories, such as statistic or diagnostic data, and sensor or computed data).
As per claim 73, Mason discloses wherein: processing the stream of telematics data comprises processing the stream of telematics data in real time; and

As per claim 74, Mason discloses wherein processing the stream of the telematics data comprises processing a stream of data generated by and/or received from a motor vehicle (Mason; At least paragraph(s) 18 and figure 1).
As per claim 75, Mason discloses a system comprising:
the apparatus of claim 74; and
a plurality of motor vehicles (Mason; At least paragraph(s) 18 and figure 1).
As per claim 76, Mason discloses wherein processing the stream of the telematics data comprises performing the processing for each of a plurality of streams of the telematics data, wherein each of the plurality of streams of the telematics data is generated by and/or received by the apparatus from a motor vehicle of the plurality of motor vehicles and comprises telematics data generated by and/or received by the apparatus from the motor vehicle (Mason; At least the abstract).
As per claims 77 and 78, Mason discloses the method of using and a storage medium of the apparatus of claim 55 (Mason; At least paragraph(s) 4 and 6).  Therefore, claims 77 and 78 are rejected using the same citations and reasoning as applied to claim 55.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 67-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason.
As per claims 67-71, Mason discloses the use of an active buffer in order to appropriately consolidate data and time output of the data (Mason; At least paragraph(s) 99), but does not explicitly disclose the use of a buffer after segregating the received data.  However, at the time of filing, it would have been within the skill of and obvious to one of ordinary skill in the art to have utilized one or more buffers/queues or other methods known in the art to adequately control timing of processing and outputting the data.  Motivation for this would have been to maintain control and proper timing of the data, for example, if speed or acceleration data were being determined from other data (at least paragraph(s) 67) and compared (at least paragraph(s) 44), proper control and timing would need to be maintained to ensure that speed/acceleration at the same time were being used and subsequently saved (at least paragraph(s) 69).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art discloses the state of the art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362.  The examiner can normally be reached on M-Th 5:30am-2:30pm F 5:30-11:30 am EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David P. Merlino/           Primary Examiner, Art Unit 3669